t c memo united_states tax_court john keller action auto body petitioner v commissioner of internal revenue respondent docket no filed date r determined that of p’s workers were employees rather than independent contractors and determined employment_taxes and penalties against p held seven of workers listed in the notice_of_determination of worker classification were independent contractors and were employees held further p is liable for an sec_6651 addition_to_tax and an sec_6656 penalty with respect to the three employees john keller pro_se michael k park for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for review of a notice_of_determination of worker classification for petitioner’s tax_year which also determined that petitioner was liable for a dollar_figure deficiency and dollar_figure in penalties and additions to tax the issues for decision are whether the workers listed in the notice_of_determination should be legally classified as petitioner’s employees for federal employment_tax purposes whether petitioner is entitled to relief under the revenue act of pub_l_no sec_530 stat pincite as amended sec_530 which in certain circumstances deems an individual not to be an employee whether petitioner is liable for the employment_taxes in the notice_of_determination 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for a sec_6651 addition_to_tax for failing to file form sec_941 employer’s quarterly federal tax_return and a form_940 employer’s annual federal unemployment tax_return whether petitioner is liable for a sec_6656 penalty for failing to make timely deposits of employment_taxes findings_of_fact some of the facts have been deemed stipulated pursuant to rule f from respondent’s request for admissions when petitioner did not respond to a motion to show cause and the stipulated facts are so found the stipulated facts with accompanying exhibits are incorporated in our findings by this reference at the time the petition was filed petitioner resided in california petitioner was a partner in action auto body aab which operated a paint and auto body shop petitioner’s uncle david keller was the other partner petitioner managed the daily operations of the business aab had a contract with mercury insurance to make estimates for repairs and then would often repair those vehicles aab also took in business outside of mercury 2at trial petitioner objected to many of the paragraphs in the stipulation of facts and sought relief from the admissions arguing that he did not respond in time because i’ve been medicated for neuropathy and i can’t think i can’t read i can’t do driving sic the court denied petitioner’s motion for relief from stipulations on date respondent sent petitioner a notice_of_determination of worker classification for the tax_year determining that the following individuals for the quarters listed were to be legally classified as his employees individual 1st quarter 2d quarter 3d quarter 4th quarter kevin walker tony red alex martinez javier mendoza tom thompson kurt hirsh walter black eric mark lorna dinger nicole gonzalez sandoval x x x x x x x x x x x x x x x x x x x x x x x x x x x x x for three years before opening aab petitioner and tony red worked together repairing cars as independent contractors mr red was a mechanic and also restored cars kevin walker javier mendoza and walter black worked as auto body repair technicians for aab alex martinez worked as a detailer for aab tom thompson and kurt hirsch worked as auto body painters for aab each of these seven auto body workers had his own space on aab’s premises to perform his work but did not pay any rent petitioner paid all of aab’s auto workers weekly by check the amount varied depending on commissions and the type of work they performed eric mark started out by cleaning the shop and assisting other workers at aab and moved up to writing estimates for repairs mr mark received on-the-job training from petitioner and the other technicians at aab petitioner also paid mr mark weekly by check lorna dinger and nicole gonzalez performed secretarial duties for aab such as serving as a receptionist answering the phones and filing petitioner paid them weekly by check petitioner did not withhold any payroll tax from the amounts paid to any of the workers at aab and did not issue forms w-2 wage and tax statement or forms 1099-misc miscellaneous income aab did not issue any employee manuals and no employment contracts were ever signed between the workers of aab and aab i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 117_tc_263 citing 77_f3d_236 8th cir this principle applies to determinations that a taxpayer’s workers are employees however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner failed to cooperate and the burden_of_proof remains on him ii the workers’ legal classification whether an individual is an independent_contractor or an employee is a question of fact weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir 89_tc_225 aff’d 862_f2d_751 9th cir common_law rules are applied to determine whether an individual is an employee or an independent_contractor sec_3121 sec_3306 503_us_318 in determining whether a worker is a common_law_employee or an independent_contractor the court inter alia generally considers the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating see ewens miller inc v commissioner t c pincite sec_31_3121_d_-1 sec_31_3401_c_-1 employment_tax regs this list of factors is not exclusive and other factors may also be considered such as the provision of employee_benefits weber v commissioner t c pincite prof’l exec leasing inc v commissioner t c pincite citing 331_us_704 all of the facts and circumstances of each case are considered and no single factor is dispositive ewens miller inc v commissioner t c pincite a degree of control the right of the principal to exercise control_over the agent whether or not the principal in fact does so is the crucial test for the employer-employee relationship weber v commissioner t c pincite the employment relationship exists when the principal retains the right to direct the manner in which the work is done and to control the methods used in doing the work and to control the details and means by which the desired result is accomplished 55_tc_142 in order to show the requisite degree of control the alleged employer need not ‘stand over the employee and direct every move that he makes ’ 64_tc_974 petitioner argues that he could not control the persons working for aab and that they set their own hours and chose their own work petitioner credibly testified that each outside service provider provided an individual direct service from pinstriping to windows to glass to bumper repair to bumpers and that the individuals worked at their own pace with their own methods to create a finished deliverable product petitioner did not control the workers engaged in the actual body work of aab as the person for whom the services were performed in order for the workers to be employees petitioner needed to have the right whether or not exercised to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done see simpson v commissioner t c pincite quoting sec_31_3121_d_-1 employment_tax regs this was simply not the case for those persons engaged in auto work at aab however as to mr mark and the two workers who performed secretarial duties the record is extremely sparse on petitioner’s ability to control it seems to show that petitioner had the right to control their work and petitioner did not prove that he did not control their work accordingly this factor weighs heavily in favor of independent_contractor status for the auto workers and employee status for ms dinger ms gonzalez and mr mark b investment in facilities the fact that a worker provides his or her own tools or owns a vehicle that is used for work is indicative of independent_contractor status ewens miller inc v commissioner t c pincite citing 900_f2d_49 5th cir additionally maintenance of a home_office is consistent with but not determinative of independent_contractor status lewis v commissioner tcmemo_1993_635 petitioner argues that each of the persons working at aab owned his own tools unfortunately the stipulation of facts which became absolute when petitioner did not object to the rule f motion explicitly states that each of the listed workers did not own his own tools at trial petitioner did not present any evidence contrary to the stipulation of facts besides his and ms dinger’s testimony ms dinger stated that the workers owned their own hand tools but explained that aab owned and maintained heavy equipment such as sprayers a framing machine and lift equipment this court finds it especially unconvincing that the two workers who performed secretarial tasks provided their own equipment there is no evidence whether any of the workers maintained a home_office the court concludes that this factor weighs in favor of an employer-employee relationship for all of aab’s workers c opportunity for profit or loss compensation on a commission basis is entirely consistent with an employer-employee relationship tex carbonate co v phinney 307_f2d_289 5th cir 186_f2d_943 4th cir however compensation in the form of commissions can also be indicative of independent_contractor status see simpson v commissioner t c pincite in simpson the court found inter alia that because the worker’s opportunity for profit or loss in any given year was solely dependent upon his own efforts and skill he was an independent_contractor id petitioner paid the auto body workers weekly with the amount depending on the commissions and the type of work they performed although the auto workers were paid on the basis of their own efforts and skill they were not entirely dependent on themselves because petitioner was responsible for finding most of the work nevertheless the auto body workers also obtained some of their own work independently from aab there is no evidence in the record as to how the compensation of mr mark and the workers performing secretarial duties was determined accordingly this factor is neutral for the auto workers and weighs in favor of employee status for ms dinger ms gonzalez and mr mark d right to discharge employers typically have the power to terminate employees at will ellison v commissioner t c pincite at trial petitioner explained that as to the persons working at aab could they be discharged by me absolutely if i didn’t like their service or we were done for whatever reason accordingly the court concludes that this factor weighs in favor of an employer-employee relationship e integral part of business before the workers listed in the notice_of_determination began working at aab petitioner performed all of the services himself however once the business expanded petitioner needed the flexibility of independent workers to handle the varying types of jobs and numbers of cars because petitioner paid the auto workers commissions based on the work they did he could support different amounts of business as the business expanded the workers became an important part of aab we note that when workers are an essential part of the taxpayer’s normal operations the court has found this factor to weigh in favor of an employer-employee relationship see day v commissioner tcmemo_2000_375 however this case is distinguishable from day because petitioner’s main job was to estimate repairs for mercury insurance and he would then refer vehicles to the workers for repairs the court concludes that this factor is neutral the business could have survived without the workers the workers had previously survived and in the future could and did survive without aab petitioner was capable of performing the services on his own and could have cut back the number of vehicles he took in to accommodate his loss of workers alternatively he could have referred or subcontracted the repair work out to other independent contractors therefore this factor indicates neither independent_contractor nor employee status f permanency of the relationship a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner t c pincite citing 161_f3d_299 5th cir the principal’s right to discharge the worker and the worker’s right to quit at any time is a factor id the workers at aab were all allowed to leave or quit at will and some did they could also have been discharged at will at least six body workers left and respondent treated them as independent contractors because both independent contractors and employees can be terminated at will we accord this factor less weight see lewis v commissioner tcmemo_1993_635 citing neely v commissioner t c memo accordingly this factor weighs slightly in favor of independent_contractor status g relationship the parties thought they created petitioner certainly thought that he was creating independent_contractor relationships with workers at aab for three years before opening aab petitioner and mr red had worked together repairing cars as independent contractors the former workers who testified seemed aware that petitioner believed that they were independent contractors while working for him and they agreed thus the court concludes that both petitioner and the aab workers listed in the notice_of_determination intended to create independent_contractor relationships h provision of employee_benefits petitioner did not offer the workers listed in the notice_of_determination any employee_benefits benefits are typically provided to employees rather than independent contractors see weber v commissioner t c pincite when aab closed or a worker left none of the workers claimed unemployment benefits under california law accordingly this factor tends to weigh in favor of independent_contractor status i conclusion after weighing the above factors the court concludes that the auto body repair workers listed in the notice_of_determination were independent contractors and ms dinger ms gonzalez and mr mark were employees iii sec_530 relief respondent also determined that petitioner is not entitled to relief from employee classification of its workers under sec_530 sec_530 provides that an individual will be deemed not to be an employee of a taxpayer for purposes of applying employment_taxes to that taxpayer if the taxpayer satisfies three requirements the taxpayer must not have treated the individual as an employee for any period the taxpayer must have consistently treated the individual as not being an employee on all tax returns for periods after date the taxpayer must have had a reasonable basis for not treating the individual as an employee 119_tc_121 aff’d 93_fedappx_473 3d cir respondent concedes that petitioner meets the first requirement because he did not treat any of the workers as employees for any period respondent however contends that petitioner failed to meet the second requirement because he never filed forms 1099-misc for any of the workers in question as required by sec_6041 and sec_6041a we note that for tax periods after date relief under sec_530 is available only if the taxpayer filed required tax or information returns sec_530 823_f2d_337 9th cir to qualify for relief under sec_530 a taxpayer must satisfy all three requirements and because we have found that petitioner fails to meet the second requirement he does not qualify for relief under sec_530 see joseph m grey pub accountant p c v commissioner t c pincite iv employment_taxes because this court found that three persons ms dinger ms gonzalez and mr mark listed in the notice_of_determination were his employees and he did not present any evidence that the amounts of employment_tax listed in the notice_of_determination were incorrect petitioner is liable for the employment_taxes related to those three employees v sec_6651 addition_to_tax and sec_6656 penalty under sec_6656 if a taxpayer fails to make a required_deposit on the date prescribed for that deposit a penalty equal to the applicable_percentage of the amount of the underpayment determined pursuant to sec_6656 shall be imposed sec_6656 also provides that the penalty shall not be imposed if it 3we note that under sec_3402 respondent will abate these taxes to the extent that the employees paid the tax and petitioner shows the taxes have been paid_by these three employees see cain v commissioner tcmemo_2009_54 sec_31_3402_d_-1 employment_tax regs is shown that such failure is due to reasonable_cause and not due to willful neglect likewise sec_6651 imposes an addition_to_tax for failure to timely file the tax_return this addition_to_tax is also not to be imposed if the failure to pay was due to reasonable_cause and not willful neglect although we did find that certain of petitioner’s workers were independent contractors and others were employees we do not find that he had reasonable_cause for failing to make the required deposits and timely pay tax for the three employees as discussed supra petitioner did not issue a form_w-2 or a form 1099-misc to any of his workers and it would be inconsistent for us to find that petitioner did not have reasonable_cause for treating his employees as independent contractors but had reasonable_cause for failing to make the required deposits and timely pay tax petitioner also did not provide any evidence of or explanation as to reasonable_cause at trial petitioner is liable for the sec_6656 penalty and the sec_6651 addition_to_tax for the three workers that this court has found to be employees 4we note that if the taxpayer has failed to file a return the tax may be assessed at any time sec_6501 the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
